Exhibit 10.1

 

TELETECH HOLDINGS, INC.

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into between
TELETECH HOLDINGS, INC., a Delaware corporation (“TeleTech”), and
                         (“Grantee”), as of                          (the “Grant
Date”).  In consideration of the mutual promises and covenants made herein, the
parties hereby agree as follows:

 

1.                                       Grant of RSUs.  Subject to the terms
and conditions of the TeleTech Holdings, Inc. 1999 Stock Option Plan, as amended
and restated (the “Plan”), a copy of which is attached hereto and incorporated
herein by this reference, TeleTech grants to Grantee
                                 RSUs  (the “Award”).

 

2.

 

(a)                                  Rights Upon Termination of Service.  If
Grantee incurs a Termination of Service (as defined below) for any reason other
than (i) for “Cause” (as defined herein), (ii) Grantee’s death, or
(iii) Grantee’s mental, physical or emotional disability or condition (a
“Disability”), Grantee shall retain rights of ownership to any then vested
portion of the Award.  Any unvested portion of the Award shall be immediately
cancelled.

 

(b)                                 Rights Upon Termination of Service For
Cause.  If Grantee incurs a Termination of Service for Cause, the RSUs shall be
immediately cancelled.

 

(c)                                  Rights Upon Grantee’s Death or Disability. 
If Grantee incurs a Termination of Service as a result of Grantee’s death or
disability, Grantee shall retain any then vested portion of the Award.  Any
unvested portion of the Award shall be immediately cancelled.

 

3.                                       Vesting.

 

(a)                                  The RSU Award shall vest in               
installments beginning on                               , as delineated in the
table below:

 

Vesting Schedule

 

 

 

Cumulative

 

Vesting Date

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                                 Grantee must not have incurred a Termination
of Service before any Vesting Date in order to vest in the portion of the RSUs
that vest on such Vesting Date.  No portion of the RSUs shall vest between
Vesting Dates; if Grantee incurs a Termination of Service for any reason, then
any portion of the RSUs that is scheduled to vest on any Vesting Date after the
date Grantee’s Termination of Service is terminated automatically shall be
forfeited as of the Termination of Service.

 

3A.                             Vesting Following a Change in Control.

 

(a)                                  Accelerated Vesting.  Notwithstanding the
vesting schedule contained in Section 3,

 

(i)                                     upon a Change in Control (as hereinafter
defined), any unvested Performance Vesting RSUs that would otherwise vest in
excess of 12 months from the effective date of the Change of Control shall be
treated as Time Vesting RSUs and together with the Time Vesting RSUs shall be
accelerated such that they shall vest on the one year anniversary of the
effective date of the Change of Control as follows:

 

1

--------------------------------------------------------------------------------


 

·                  during the first year of employment or service — 0% of the
unvested restricted shares shall be accelerated

·                  during the second year of employment or service — 20% of the
unvested restricted shares shall be accelerated

·                  during the third year of employment or service — 50% of the
unvested restricted shares shall be accelerated

·                  during the fourth year of employment or service and
thereafter — 100% of the unvested restricted shares shall be accelerated.

 

Any Performance Vesting RSUs scheduled to vest within 12 months after the
effective date of the Change of Control shall continue to vest pursuant to the
schedule set forth in Section 3.

 

(ii)        if Grantee incurs a Termination of Service within 12 months
following a Change in Control, then the entire amount of the Award shall become
100% vested as of Grantee’s Termination Date (as defined herein); provided,
however, that the accelerated vesting described in the foregoing clause
(ii) shall not apply if Grantee’s Termination of Service is (A) by Grantee for
any reason other than for “Good Reason” (as defined herein), or (B) by TeleTech
for “Cause” (as defined herein).

 

(b)                                 Definition of “Change in Control”. For
purposes of this Agreement, “Change in Control” means the occurrence of any one
of the following events:

 

(i)                                     any consolidation, merger or other
similar transaction (A) involving TeleTech, if TeleTech is not the continuing or
surviving corporation, or (B) which contemplates that all or substantially all
of the business and/or assets of TeleTech will be controlled by another
corporation;

 

(ii)                                  any sale, lease, exchange or transfer (in
one transaction or series of related transactions) of all or substantially all
of the assets of TeleTech (a “Disposition”); provided, however, that the
foregoing shall not apply to any Disposition to a corporation with respect to
which, following such Disposition, more than 51% of the combined voting power of
the then outstanding voting securities of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of at least 51% of the then
outstanding Common Stock and/or other voting securities of TeleTech immediately
prior to such Disposition, in substantially the same proportion as their
ownership immediately prior to such Disposition;

 

(iii)                               approval by the stockholders of TeleTech of
any plan or proposal for the liquidation or dissolution of TeleTech, unless such
plan or proposal is abandoned within 60 days following such approval;

 

(iv)                              the acquisition by any “person” (as such term
is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended), or two or more persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended) of 51% or more of the outstanding shares of voting stock of
TeleTech; provided, however, that for purposes of the foregoing, “person”
excludes Kenneth D. Tuchman and his affiliates; provided, further that the
foregoing shall exclude any such acquisition (A) by any person made directly
from TeleTech, (B) made by TeleTech or any Subsidiary, or (C) made by an
employee benefit plan (or related trust) sponsored or maintained by TeleTech or
any Subsidiary; or

 

(v)                                 if, during any period of 15 consecutive
calendar months commencing at any time on or after the Grant Date, those
individuals (the “Continuing Directors”) who either (A) were directors of
TeleTech on the first day of each such 15-month period, or (B) subsequently
became directors of TeleTech and whose actual election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of TeleTech, cease to constitute a
majority of the board of directors of TeleTech.

 

(c)                                  Other Definitions.  The following terms
have the meanings ascribed to them below:

 

2

--------------------------------------------------------------------------------


 

(i)                                     “Cause” has the meaning given to such
term, or to the term “For Cause” or other similar phrase, in Grantee’s
Employment Agreement with TeleTech or any Subsidiary, if any; provided,
however, that if at any time Grantee’s employment or service relationship with
TeleTech or any Subsidiary is not governed by a written agreement or if such
written agreement does not define “Cause,” then the term “Cause” shall have the
meaning given to such term in the Plan.

 

(ii)                                  “Termination Date” means the date upon
which Grantee incurs a Termination of Service and for a Grantee who is then an
employee, shall mean the latest day on which Grantee is expected to report to
work and is responsible for the performance of services to or on behalf of
TeleTech or any Subsidiary, notwithstanding that Grantee may be entitled to
receive payments from TeleTech (e.g., for unused vacation or sick time,
severance payments, deferred compensation or otherwise) after such date; and

 

(iii)                               “Good Reason” means with respect to any
Grantee who is an employee (A) any reduction in Grantee’s base salary; provided
that a reduction in Grantee’s base salary of 10% or less does not constitute
“Good Reason” if such reduction is effected in connection with a reduction in
compensation that is applicable generally to officers and senior management of
TeleTech; (B) Grantee’s responsibilities or areas of supervision within TeleTech
or its Subsidiaries are substantially reduced; or (C) Grantee’s principal office
is relocated outside the metropolitan area in which Grantee’s office was located
immediately prior to the Change in Control; provided, however, that temporary
assignments made for the good of TeleTech’s business shall not constitute such a
move of office location.  In addition, no termination of a Grantee’s employment
or service shall be deemed to be for Good Reason unless (i) Grantee provides
TeleTech with written notice setting forth the specific facts or circumstances
constituting Good Reason within thirty (30) days after the initial existence of
the occurrence of such facts or circumstances, (ii) TeleTech or the Subsidiary
which employs Grantee has failed to cure such facts or circumstances within
thirty (30) days of its receipt of such written notice, and (iii) the effective
date of the termination for Good Reason occurs no later than ninety (90) days
after the initial existence of the facts or circumstances constituting Good
Reason.

 

(iv)            “Termination of Service” shall mean:

 

(a)  As to an Independent Director, the time when a Participant who is an
Independent Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences employment with TeleTech or remains in employment or service with
TeleTech or any Subsidiary in any capacity.

 

(b) As to an employee, the time when the employee-employer relationship between
a Participant and TeleTech or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Participant
simultaneously commences service with TeleTech as an Independent Director.

 


THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE THE EFFECT OF ALL MATTERS
AND QUESTIONS RELATING TO TERMINATIONS OF SERVICE, INCLUDING, WITHOUT
LIMITATION, THE QUESTION OF WHETHER A TERMINATION OF SERVICE RESULTED FROM A
DISCHARGE FOR CAUSE AND ALL QUESTIONS OF WHETHER PARTICULAR LEAVES OF ABSENCE
CONSTITUTE A TERMINATION OF SERVICE; PROVIDED, HOWEVER, THAT, WITH RESPECT TO
INCENTIVE STOCK OPTIONS, UNLESS THE COMMITTEE OTHERWISE PROVIDES IN THE TERMS OF
THE AWARD AGREEMENT OR OTHERWISE, A LEAVE OF ABSENCE, CHANGE IN STATUS FROM AN
EMPLOYEE TO AN INDEPENDENT DIRECTOR OR OTHER CHANGE IN THE EMPLOYEE-EMPLOYER
RELATIONSHIP SHALL CONSTITUTE A TERMINATION OF SERVICE ONLY IF, AND TO THE
EXTENT THAT, SUCH LEAVE OF ABSENCE, CHANGE IN STATUS OR OTHER CHANGE INTERRUPTS
EMPLOYMENT FOR THE PURPOSES OF SECTION 422(A)(2) OF THE CODE AND THE THEN
APPLICABLE REGULATIONS AND REVENUE RULINGS UNDER SAID SECTION.   FOR PURPOSES OF
THE PLAN, A PARTICIPANT’S EMPLOYEE-EMPLOYER RELATIONSHIP OR INDEPENDENT DIRECTOR
RELATIONS SHALL BE DEEMED TO BE TERMINATED IN THE EVENT THAT THE SUBSIDIARY
EMPLOYING OR CONTRACTING WITH SUCH PARTICIPANT CEASES TO REMAIN A SUBSIDIARY
FOLLOWING ANY MERGER, SALE OF STOCK OR OTHER CORPORATE TRANSACTION OR EVENT
(INCLUDING, WITHOUT LIMITATION, A SPIN-OFF).

 

(v)           “Independent Director” means a Director of TeleTech who is not an
employee of TeleTech or any Subsidiary.

 

3

--------------------------------------------------------------------------------


 

3B.      Settlement of Vested RSUs.   RSUs subject to an Award shall be settled
pursuant to the terms of the Plan as soon as reasonably practicable following
the vesting thereof, but in no event later than March 15 of the calendar year
following the calendar year in which the RSUs vest.

 

4.                                       RSUs Not Transferable and Subject to
Certain Restrictions.  The RSUs subject to the Award may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, or pursuant to a qualified domestic relations order as defined
in Section 414(p) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

5.                                       Forfeiture  If at any time during
Grantee’s employment or services relationship with TeleTech or at any time
during the 12 month period following Grantee’s Termination of Service, a
Forfeiture Event (as defined below) occurs, then at the election of the
Committee, (a) this Agreement and all unvested RSUs granted hereunder shall
terminate and (b) Grantee shall return to TeleTech for cancellation all shares
held by Grantee plus pay TeleTech the amount of any proceeds received from the
sale of any shares to the extent such shares were issued pursuant to RSUs
granted under this Agreement that vested (i) during the 24 month period
immediately preceding the Forfeiture Event, or (ii) on the date of or at any
time after such Forfeiture Event. “Forfeiture Event” means the following:
(i) conduct related to Grantee’s employment or service relationship for which
criminal penalties may be sought; (ii) Grantee’s commission of an act of fraud
or intentional misrepresentation; (iii) Grantee’s embezzlement or
misappropriation or conversion of assets or opportunities of TeleTech or any
Subsidiary; (iv) Grantee’s breach of any the non-competition or non-solicitation
provisions; (v) Grantee’s disclosing or misusing any confidential or proprietary
information of TeleTech or any Subsidiary or violation of any policy of TeleTech
or any Subsidiary or duty of confidentiality; or (vi) any other material breach
of the Code of Conduct or other appropriate and applicable policy of TeleTech or
any Subsidiary.  The Committee, in its sole discretion, may waive at any time in
writing this forfeiture provision and release Grantee from liability hereunder.

 

6.                                       Acceptance of Plan.  Grantee hereby
accepts and agrees to be bound by all the terms and conditions of the Plan.

 

7.                                       No Right to Employment.  Nothing herein
contained shall confer upon Grantee any right to continuation of employment or
service relationship by TeleTech or any Subsidiary, or interfere with the right
of TeleTech or any Subsidiary to terminate at any time the employment or service
relationship of Grantee.  Nothing contained herein shall confer any rights upon
Grantee as a stockholder of TeleTech, unless and until Grantee actually receives
shares of Common Stock.

 

8.                                       Adjustments.  Subject to the sole
discretion of the Board of Directors, TeleTech may, with respect to any vested
RSUs that have not been settled pursuant to the Plan, make any adjustments
necessary to prevent accretion, or to protect against dilution, in the number
and kind of shares that may be used to settle vested RSUs in the event of a
change in the corporate structure or shares of TeleTech; provided, however, that
no adjustment shall be made for the issuance of preferred stock of TeleTech or
the conversion of convertible preferred stock of TeleTech.  For purposes of this
Section 7, a change in the corporate structure or shares of TeleTech includes,
without limitation, any change resulting from a recapitalization, stock split,
stock dividend, consolidation, rights offering, spin-off, reorganization or

 

4

--------------------------------------------------------------------------------


 

liquidation, and any transaction in which shares of Common Stock are changed
into or exchanged for a different number or kind of shares of stock or other
securities of TeleTech or another entity.

 

9.                                       No Other Rights.  Grantee hereby
acknowledges and agrees that, except as set forth herein, no other
representations or promises, either oral or written, have been made by TeleTech,
any Subsidiary or anyone acting on their behalf with respect to Grantee’s rights
under this Award, and Grantee hereby releases, acquits and forever discharges
TeleTech, the Subsidiaries and anyone acting on their behalf of and from all
claims, demands or causes of action whatsoever relating to any such
representations or promises and waives forever any claim, demand or action
against TeleTech, any Subsidiary or anyone acting on their behalf with respect
thereto.

 

10.                                 Confidentiality.  GRANTEE AGREES NOT TO
DISCLOSE, DIRECTLY OR INDIRECTLY, TO ANY OTHER EMPLOYEE OF TELETECH AND TO KEEP
CONFIDENTIAL ALL INFORMATION RELATING TO ANY AWARDS GRANTED TO GRANTEE, PURSUANT
TO THE PLAN OR OTHERWISE, INCLUDING THE AMOUNT OF ANY SUCH AWARD AND THE RATE OF
VESTING THEREOF; PROVIDED THAT GRANTEE SHALL BE ENTITLED TO DISCLOSE SUCH
INFORMATION TO SUCH OF GRANTEE’S ADVISORS, REPRESENTATIVES OR AGENTS, OR TO SUCH
OF TELETECH’S OFFICERS, ADVISORS, REPRESENTATIVES OR AGENTS (INCLUDING LEGAL AND
ACCOUNTING ADVISORS), WHO HAVE A NEED TO KNOW SUCH INFORMATION FOR LEGITIMATE
TAX, FINANCIAL PLANNING OR OTHER SUCH PURPOSES.

 

11.                                 Severability.  Any provision of this
Agreement (or portion thereof) that is deemed invalid, illegal or unenforceable
in any jurisdiction shall, as to that jurisdiction and subject to this
Section 10, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions thereof
in such jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.

 

12.                                 References.  Capitalized terms not otherwise
defined herein shall have the same meaning ascribed to them in the Plan.

 

13.                                 Entire Agreement.  This Agreement (including
the Plan) constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior and contemporaneous agreements,
oral or written, between TeleTech and Grantee relating to Grantee’s entitlement
to RSUs or similar benefits, under the Plan or otherwise.

 

14.                                 Amendment.  This Agreement may be amended
and/or terminated at any time by mutual written agreement of TeleTech and
Grantee; provided, however that TeleTech, in its sole discretion, may amend the
definition of “Change in Control” in Section 3A(b) from time to time without the
consent of Grantee.

 

15.                                 Section 409A.

 

(a)                                  Notwithstanding any provision herein to the
contrary, for purposes of determining whether Grantee has incurred a Termination
of Service for purposes of Section 3A hereof, Grantee will not be treated as
having incurred a Termination of Service unless such termination constitutes a
“separation from service” as defined for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).   If Grantee has a
“separation from service” following a Change in Control pursuant to
Section 3A(a)(ii), the RSUs vesting as a result of such “separation from
service” will be paid on a date determined by TeleTech within 5 days of
Grantee’s “separation from service.”  If Grantee is a “specified employee”
(within the meaning of Section 409A) with respect to TeleTech at the time of a
“separation from service” and Grantee becomes vested in RSUs as a consequence of
a “separation from service,” the delivery of property in settlement of such
vested RSUs shall be delayed until the earliest date upon which such property
may be delivered to Grantee without being subject to taxation under
Section 409A.

 

(b)                                 This Restricted Stock Unit Agreement and the
Award are intended to be exempt from the provisions of Section 409A of the Code
and Department of Treasury regulations and other interpretive guidance issued
thereunder, as providing for any payments to be made within the applicable
“short-term deferral” period (within the meaning of Section 1.409A-1(b)(4) of
the Department of Treasury regulations) following the lapse of a “substantial
risk of forfeiture” (within the meaning of Section 1.409A-1(d) of the Department
of Treasury regulations).  Notwithstanding

 

5

--------------------------------------------------------------------------------


 

any provision of this Agreement to the contrary, in the event that the Committee
determines that the Award may be subject to Section 409A of the Code, the
Committee, in its sole discretion, may adopt such amendments  to this Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, from time to
time, without the consent of Grantee, that the Committee determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance and thereby avoid the application of
penalty taxes under Section 409A of the Code.

 

16.                                 No Third Party Beneficiary.  Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
Grantee and Grantee’s respective successors and assigns expressly permitted
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

17.                                 Governing Law.  The construction and
operation of this Agreement are governed by the laws of the State of Delaware
(without regard to its conflict of laws provisions).

 

[SIGNATURE PAGE TO FOLLOW]

 

6

--------------------------------------------------------------------------------


 

Executed as of the date first written above.

 

 

 

TELETECH HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name

 

 

Title

 

 

 

 

 

 

 

Signature of                                      (“Grantee”)

 

 

 

 

 

 

 

Grantee’s Social Security Number

 

7

--------------------------------------------------------------------------------